IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                  :   NO. 472
 MAGISTERIAL DISTRICTS WITHIN THE               :
 52nd JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                   :




                                               ORDER



PER CURIAM

       AND NOW, this 11th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 52nd Judicial District (Lebanon County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial District 52-2-01 within

Lebanon County as it currently exists, to be effective immediately, is granted; and that the

Petition, which provides for the realignment of Magisterial Districts 52-1-01, 52-3-01, 52-

3-03, 52-3-04, and 52-3-05, within Lebanon County, to be effective October 4, 2022, is

granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 52-1-01                          City of Lebanon (Wards 1, 2, 3 and
 Magisterial District Judge Maria M. Dissinger         6)


 Magisterial District 52-2-01                          City of Lebanon (Wards 4, 5, 8, 9
 Magisterial District Judge Aurelis Figueroa           and 10)
Magisterial District 52-3-01                       Cornwall Borough
Magisterial District Judge Anthony J. Verna, Sr.   Mount Gretna Borough
                                                   Myerstown Borough
                                                   Richland Borough
                                                   Bethel Township
                                                   Heidelberg Township
                                                   Jackson Township
                                                   Millcreek Township
                                                   South Lebanon Township
                                                   West Cornwall Township


Magisterial District 52-3-03                       Jonestown Borough
Magisterial District Judge Kim R. Wolfe            City of Lebanon (Ward 7)
                                                   North Lebanon Township
                                                   Swatara Township
                                                   West Lebanon Township


Magisterial District 52-3-04                       Cleona Borough
Magisterial District Judge John W. Ditzler         Annville Township
                                                   North Annville Township
                                                   North Cornwall Township
                                                   South Annville Township
                                                   Union Township


Magisterial District 52-3-05                       Palmyra Borough
Magisterial District Judge Carl R. Garver          Cold Spring Township
                                                   East Hanover Township
                                                   North Londonderry Township
                                                   South Londonderry Township